COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                     NO. 2-10-110-CV

IN RE DANIEL J. CANTERBURY                                                  RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

         The court has received an amended nunc pro tunc order dated April 15, 2010,

which deletes the civil contempt provision that appeared on page 9 of the February

19, 2010 order holding Relator in contempt. Accordingly, in light of the amended

nunc pro tunc order of April 15, 2010, Relator’s alternative request for mandamus

relief in his “Petition For W rit Of Habeas Corpus” is hereby denied as moot, and our

April 9, 2010 stay order concerning this portion of Relator’s requested mandamus

relief is ordered dissolved.

         Having previously denied in our April 9, 2010 order all other relief sought by

Relator, we have now disposed of all issues presented to us by Relator’s April 8,

2010 “Petition For W rit Of Habeas Corpus.”




   1
        See Tex. R. App. P. 47.4.
         Relator shall pay all costs of this original proceeding, for which let execution

issue.



                                                       PER CURIAM


PANEL: W ALKER and MCCOY, JJ.

DELIVERED: April 21, 2010




                                             2